United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-3385
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                 Dionandre Ganter

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                            Submitted: January 13, 2021
                               Filed: July 1, 2021
                                 ____________

Before LOKEN, GRASZ, and KOBES, Circuit Judges.
                           ____________

LOKEN, Circuit Judge.

       A jury convicted Dionandre Ganter of being a Felon in Possession of a Firearm
(Count One) and Receipt of a Firearm While Under Indictment (Count Two) in
violation of 18 U.S.C. §§ 922(g), 922(n). The district court1 sentenced him to 120


      1
      The Honorable Stephen R. Bough, United States District Judge for the
Western District of Missouri.
months imprisonment on Count One and a consecutive 60 months on Count Two.
Ganter appeals arguing (i) there was insufficient evidence he possessed a firearm; (ii)
the district court violated his constitutional right to self-representation when it
coerced him into waiving that right by denying a last-minute trial continuance of “at
least a few months”; (iii) the district court erred during jury selection in striking for
cause the only two African American prospective jurors; and (iv) the district court
imposed a substantively unreasonable sentence. We affirm.

                           I. Sufficiency of the Evidence

       We review the sufficiency of the evidence de novo, viewing the evidence and
credibility determinations in the light most favorable to the jury’s verdict and
reversing only if no reasonable jury could have found the defendant guilty. United
States v. Thibeaux, 784 F.3d 1221, 1223-25 (8th Cir. 2015).

       Kansas City Police Officer Daniel Ambrose testified that on March 22, 2017,
a dispatcher reported a “shots fired” call at a specific address involving a black male
wearing a dark shirt and khakis with an injured arm who possessed a firearm, a black
male with unknown clothing, and a black female with a white shirt. Arriving in the
area, Officer Ambrose saw a black man, later identified as Ganter, with a bandaged
arm wearing jeans and no shirt and carrying a firearm three blocks from the reported
address. Watching until backup arrived, Officer Ambrose saw Ganter place the
firearm in a flower pot, an observation confirmed by Ambrose’s dash camera video.
Ambrose saw no other individual approach the flower pot.

      When backup arrived, Ambrose told Sergeant Jeffrey Duer there is a black
handgun in the flower pot. Ambrose proceeded to take Ganter into custody, while
Duer watched the flower pot. The dash camera recorded Ambrose telling Ganter he
saw Ganter drop a gun in the flower pot and the officers will find it. Ganter replied:
“If you can find it, you can find that one. If you think you can find it, find it.” A

                                          -2-
third officer, Adison Waterman, testified he retrieved the firearm from the flower pot
and photographed it, following evidence retrieval protocol, but did not test it for
fingerprints. Waterman testified that Government Exhibit 1 was the firearm he
recovered from the flower pot, the specific Smith & Wesson firearm the indictment
charged Ganter with unlawfully possessing. Officer Ambrose testified that Exhibit
1 is “consistent with the firearm [he] saw the defendant place in the flowerpot.”

       After Ganter’s arrest, Detective Frank Rorabaugh collected and listened to
Ganter’s taped jail calls, which were admitted into evidence and played for the jury.
In one call, Ganter says “they caught me with one of those pistols,” “I’m a felon with
a gun,” and “I got caught with a gun.” At the close of the prosecution’s case, the
district court denied Ganter’s motion for judgment of acquittal. Ganter introduced
no evidence, relying on cross-examination of the police officers and the lack of
fingerprint evidence to cast reasonable doubt on the government’s case.

       On appeal, Ganter argues there was insufficient evidence he possessed the
firearm found in the flower pot because the government’s evidence failed to establish
that the firearm Officer Ambrose testified he saw in Ganter’s possession was the same
firearm recovered by Officer Waterman from the flower pot, the specific firearm
Ganter was charged with unlawfully possessing. Therefore, he argues, the
government must rely on a theory of constructive possession, which fails because
mere proximity is insufficient. We disagree.

       We have consistently upheld felon-in-possession convictions where the jury
credited an officer’s testimony that he saw the defendant possess the firearm. E.g.,
United States v. Shepherd, 284 F.3d 965, 968 (8th Cir. 2002). Moreover, “there is
sufficient evidence . . . where a gun was immediately recovered from the location
where the defendant was observed dropping something.” United States v. Nickelous,
916 F.3d 721, 724 (8th Cir. 2019). Here, Ambrose testified he saw Ganter place in
the flower pot a firearm that matched the description of the firearm officers found in

                                         -3-
an immediate search of the flower pot, which was the firearm charged in the
indictment. The officers’ testimony combined with the dash camera video and audio
recordings and Ganter’s statements in the taped jail call provide overwhelming
evidence that Ganter actually as well as constructively possessed the firearm in the
flower pot. The district court did not err in denying Ganter judgment of acquittal.

                         II. Right to Self-Representation

       Trial was originally set for June 12, 2017. Lisa Nouri was appointed to defend
Ganter in September 2017 after the Federal Public Defender’s office withdrew
because of a conflict of interest. The defense was granted a total of six trial
continuances. On October 1, 2018, trial was reset for May 6, 2019 on an Accelerated
Trial Date basis. On March 20, 2019, Ganter filed a pro se motion for new counsel,
claiming a complete breakdown in communications because Nouri would not file his
pro se motions. On April 1, after an ex parte discussion with Ganter and Nouri,
Magistrate Judge Lajuana M. Counts denied the motion for new counsel. At the start
of a pretrial conference on April 16, three weeks prior to trial, Magistrate Judge
Counts asked, “Ms. Nouri, you will be defense counsel?” Nouri responded:

      That is correct, Your Honor, except Mr. Ganter has informed me prior
      to court . . . that he has now decided to go pro se. I told him that that
      was certainly not a wise decision and all the reasons why. But rather
      than continue, I would just let you question Mr. Ganter with regard to
      that statement.

Magistrate Judge Counts then asked Ganter if he wanted to represent himself. Ganter
said yes. Magistrate Judge Counts stated, “it’s your right, and you can go pro se if
you want to, but I’m telling you this [trial] is going on the May 6th docket.” The
court then engaged in a lengthy colloquy, advising Ganter of the advantages and
disadvantages of self representation so the court would be “satisfied that you’re doing


                                         -4-
this knowingly and voluntarily.” After explaining the many reasons self
representation was a bad idea, the court asked:

      The Court: So, do you still -- I’m asking one last time -- do you still
                 desire to represent yourself and give up your right to be
                 represented by an attorney?

      Ganter:       Yes.

      The Court: And your decision is entirely voluntarily?

      Ganter:       Yes.

      The Court: All right. All right. The Court finds that you, Mr. Ganter,
                 that you’re knowingly and voluntarily waiving your right
                 to counsel. I will, therefore, permit you to represent
                 yourself.

The court appointed Nouri as standby counsel. Moments later, with the court
addressing pretrial and trial issues, Ganter requested a continuance “of at least a few
months” to prepare for trial. “That would be to look at this whole case, the in and
outs.” Magistrate Judge Counts, noting the case “has been lingering for a while” with
Nouri working on it, denied the oral motion, as it had warned. Ganter responded:

      Okay. Well, if that’s the case, you might as well just let Ms. Nouri take
      care of my case then, since, I mean, you’re not granting none of my
      motions for me. Maybe you might grant something for her.

After reiterating that the case would remain on the May 6 trial docket, the district
court confirmed that Ganter was now knowingly and voluntarily requesting that Nouri
represent him at trial “not [as] standby counsel but as your full counsel.” The court
then stated, “All right. So, Ms. Nouri, you’re back on as trial counsel.” Ganter did
not appeal this ruling to Judge Bough, and the trial proceeded accordingly.

                                          -5-
         On appeal, Ganter argues the denial of his oral motion for a continuance
unconstitutionally coerced him into relinquishing his right to represent himself at
trial. See Faretta v. California, 422 U.S. 806 (1975). Ganter likely waived this
contention by not appealing the ruling by Magistrate Judge Counts to the district
court. See United States v. Kelley, 774 F.3d 434, 438 (8th Cir. 2014). But in any
event, it is without merit. The Sixth Amendment “right of self-representation is
not . . . a license not to comply with relevant rules of procedural and substantive law.”
Faretta, 422 U.S. at 834 n.46. A district court has “broad discretion in deciding
whether to grant or deny a motion for a trial continuance.” United States v. Myers,
503 F.3d 676, 680 (8th Cir. 2007), cert. denied, 552 U.S. 1212 (2008). We have
affirmed a district court’s denial of a continuance when the pro se defendant “was
merely seeking to delay his trial again by filing another continuance.” United States
v. Joos, 638 F.3d 581, 587 (8th Cir. 2011), cert. denied, 565 U.S. 1184 (2012); see
United States v. Ware, 890 F.2d 1008, 1010 (8th Cir. 1989).

       Here, trial of the case had been delayed by numerous defense motions for
nearly two years. Ganter and his counsel had the discovery materials for over a year.
Cf. United States v. Weisman, 858 F.2d 389, 391 (8th Cir. 1988), cert. denied, 489
U.S. 1071 (1989). Ganter did not explain why he had not assisted in trial preparation
during that period and now needed “at least a few months” to prepare for a trial that
would take less than two days to complete. The district court acted well within its
discretion in denying Ganter’s eve-of-trial motion for a lengthy continuance.
Moreover, the district court had given an “explicit warning that a continuance would
not be granted.” United States v. Pollani, 146 F.3d 269, 272 (5th Cir. 1998). This
decision did not coerce Ganter into relinquishing his right of self-representation. It
simply denied him an unwarranted, indefinite trial delay.




                                          -6-
                             III. Jury Selection Issues

      At trial, only two of the potential jurors, Nos. 27 and 39, were African-
Americans. The district court struck both for cause because of their responses to voir
dire questioning. Ganter’s counsel acknowledged that the potential jurors likely
“struck themselves,” but objected to the total composition of the jury, citing Batson
v. Kentucky, 476 U.S. 79 (1986).

      On appeal, Ganter argues the district court erred in striking the two jurors. He
frames the error as a violation of Batson, but the jurors were dismissed for cause and
“Batson applies only to peremptory strikes.” United States v. Elliot, 89 F.3d 1360,
1364-65 (8th Cir. 1996), cert. denied, 519 U.S. 1118 (1997). The argument on appeal
was not clearly preserved in the district court. Indeed, when the district court
suggested to counsel that prospective jurors 27 and 39 should be struck for cause,
defense counsel said, “I agree [No. 27] struck herself for cause.” We therefore
conclude the issue as to No. 27 was waived on appeal. See United States v.
Klopfenstine, 708 F.3d 1023, 1023-24 (8th Cir. 2013). However, the subsequent
colloquy was ambiguous as to No. 39, and defense counsel clearly stated, “I want
[No. 39] on the panel.” So we will consider his strike for cause on the merits.

       During voir dire, when No. 39 stated he had been stopped by law enforcement
officers for driving on two occasions, government counsel inquired:

      McCarther:       Is there anything about those experiences that you think
                       may make you judge an officer’s credibility on the stand
                       differently than you would judge any other citizen.
      Venireperson 39: Just depends on the situation. I can’t say for certain.
      McCarther:       . . . . I believe you previously stated that you have not met,
                       nor do you know any of the officers that are going to be
                       testifying in this case. Do you believe, having not known
                       them, knowing nothing about their prior police officer


                                         -7-
                       experience, do you believe that you could judge them the
                       same way that you judge anyone else when they get on the
                       stand?
      Venireperson 39: Possibly.
      McCarther:       But you just don’t know sitting here today?
      Venireperson 39: Just can’t tell.

Later, defense counsel asked No. 39, is there “anything about the news media or the
things that you’ve read or heard in the last few years that can impact your ability as
a juror to sit and listen to the evidence fairly and impartially”:

      Venireperson 39: Yes to your question, yes.
      Nouri:           And I think you’ve already said . . . you’ve been the
                       driving-while-black victim. So you feel that you have
                       some concerns in sitting on this jury because of that?
      Venireperson 39: . . . [Y]es . . . because of that stuff that is -- you’re
                       disappointed what you see.
      Nouri:           Can you expand on that, sir?
      Venireperson 39: Yes. Just -- like just the thing in Ferguson and how that --
                       how all that went down is one of those instances because
                       those things have an effect on me just being a black male,
                       you know. Those things have an effect on me. So it could
                       have an effect on how I see things.
      Nouri:           And when you say “have an effect,” you mean an effect on
                       whether or not you could fairly and impartially hear the
                       evidence in this case and make a decision?
      Venireperson 39: I mean, I can listen and hear the evidence. It just -- it’s just
                       -- when you see how, you know, things get one sided, you
                       know, police getting off for doing certain crimes, stuff like
                       that, and what you have, you know, the victim, or you
                       know, nothing gets resolved with them, those things have
                       an issue with me. I know I can listen to the evidence, but,
                       you know, not listen to everything entirely, I might have to
                       -- how I feel about it.



                                         -8-
       We review the district court’s decision to strike a prospective juror for cause
for abuse of discretion. “[A] district court is required to strike for cause any juror
who is shown to lack impartiality or the appearance of impartiality, and absent abuse
of discretion, we will not interfere with the District Court’s determination of juror
qualifications.” Elliot, 89 F.3d at 1365. Ganter argues the district court erred in
striking No. 39 because he was black “and had opinions about how the justice system
was or was not fair to black defendants.” He argues a for-cause strike must be based
upon a showing of actual partiality growing out of the nature and circumstances of
a particular case, not just a generalized feeling about the justice system in general.

       Ganter conflates cases reviewing a refusal to strike and those agreeing to strike
for cause. An appellant may argue that the district court erred by refusing to strike
a potential juror who exhibited actual partiality -- “an inability to lay aside his or her
impressions or opinions and render a verdict based on the evidence presented in
court.” Such a refusal infringes the appellant’s right to trial by an impartial jury.
Moran v. Clarke, 443 F.3d 646, 650 (8th Cir. 2006); see also United States v.
Bascope-Zurita, 68 F.3d 1057, 1063 (8th Cir. 1995), cert. denied, 516 U.S. 1062
(1996). But where, as here, the appellant believes the district court erred in striking
a potential juror, the appellant must convince the appellate court that the court had no
“sound basis” for its decision. United States v. Lewis, 759 F.2d 1316, 1350 (8th Cir.
1985), cert. denied, 474 U.S. 994 (1985).

        Here, we conclude the district court had a sound basis for striking juror No 39
for cause. “When a juror is unable to state that [he] will serve fairly and impartially
despite being asked repeatedly for such assurances, we can have no confidence that
[he] will ‘lay aside’ [his] biases or [his] prejudicial personal experiences and render
a fair and impartial verdict.” United States v. Evans, 272 F.3d 1069, 1079 (8th Cir.
2001) (quotation omitted); see Cravens v. Smith, 610 F.3d 1019, 1031-32 (8th Cir.
2010). There was no abuse of discretion.



                                           -9-
                                IV. Sentencing Issues

       At sentencing, the district court assessed a four-level enhancement for use of
a firearm in connection with a murder, resulting in an advisory guidelines sentencing
range of 57 to 71 months on Count One and 57 to 60 months on Count Two. The
government requested an upward variance to 120 months on Count 1 and a
consecutive 55 months on Count 2 because of Ganter’s violent history and
underrepresented criminal history. After considering the 18 U.S.C. § 3553(a)
sentencing factors, the fact that Ganter’s unlawful possession resulted in a death, his
long and violent criminal history, and his history of eluding police and obstructing
legal process, the district court sentenced Ganter to 120 months imprisonment on
Count 1 and a consecutive 60 months on Count 2.

       On appeal, Ganter argues, citing United States v. Michael, 909 F.3d 990 (8th
Cir. 2018), that the district court committed procedural error -- a mere talismanic
recitation of the § 3553(a) factors -- and imposed a substantively unreasonable
sentence. However, unlike the record on appeal in Michael, here it is evident the
district court in fact weighed the § 3553(a) factors, the parties’ sentencing
memoranda, the PSR, Ganter’s individual characteristics and history, and the
seriousness of the offense. The court more than adequately explained its upward
variance and did not fail to consider a relevant factor or give significant weight to an
improper factor. There was no procedural error. See United States v. Feemster, 572
F.3d 455, 461 (8th Cir. 2009) (en banc). Nor did the district court impose a
substantively unreasonable sentence. Though it imposed a significant upward
variance and consecutive sentences, it fully explained why Ganter’s deadly offense
conduct and long, violent criminal history warranted a total sentence of 180 months
imprisonment. See United States v. Barrett, 552 F.3d 724, 726-27 (8th Cir. 2009);




                                         -10-
United States v. Azure, 596 F.3d 449, 456 (8th Cir. 2010) (reviewing consecutive
sentences “only for reasonableness”).

      The judgment of the district court is affirmed.
                     ______________________________




                                      -11-